                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


ARKANSAS TEACHER RETIREMENT SYSTEM,

     Plaintiff,
                                             20 Civ. 5615 (KPF)
             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC,
et al.,

     Defendants.


RETIREMENT PROGRAM FOR EMPLOYEES OF
THE TOWN OF FAIRFIELD, et al.,

     Plaintiffs,
                                             20 Civ. 5817 (KPF)
             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC,
et al.,

     Defendants.


LEHIGH UNIVERSITY,

     Plaintiff,

             v.                              20 Civ. 7061 (KPF)

ALLIANZ GLOBAL INVESTORS U.S. LLC,
et al.,

     Defendants.


TEAMSTER MEMBERS RETIREMENT PLAN,
et al.,
                                             20 Civ. 7154 (KPF)
     Plaintiffs,

             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
     Defendants.


BLUE CROSS AND BLUE SHIELD ASSOCIATION
NATIONAL EMPLOYEE BENEFITS COMMITTEE,

     Plaintiff,
                                             20 Civ. 7606 (KPF)
             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC,
et al.,

     Defendants.


METROPOLITAN TRANSPORTATION
AUTHORITY DEFINED BENEFIT PENSION PLAN
MASTER TRUST, et al.,

     Plaintiffs,                             20 Civ. 7842 (KPF)

             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

     Defendants.


CHICAGO AREA I.B. OF T. PENSION PLAN &
TRUST, et al.,

     Plaintiffs,

             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC,           20 Civ. 7952 (KPF)
et al.,

     Defendants.




                                   -2-
THE EMPLOYES’ RETIREMENT SYSTEM OF
THE CITY OF MILWAUKEE,

     Plaintiff,                              20 Civ. 8642 (KPF)

             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

     Defendants.

CHICAGO & VICINITY LABORERS DISTRICT
COUNCIL PENSION FUND AND CHICAGO &           20 Civ. 9478 (KPF)
VICINITY LABORERS DISTRICT COUNCIL
HEALTH & WELFARE FUND, et al.,
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

     Defendants.

THE BOARDS OF TRUSTEES FOR THE
CARPENTERS HEALTH AND SECURITY TRUST         20 Civ. 9479 (KPF)
OF WESTERN WASHINGTON AND FOR THE
GROUP INVESTMENT TRUST OF THE
CARPENTERS INDIVIDUAL ACCOUNT PENSION
TRUST OF WESTERN WASHINGTON, et al.,
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

     Defendants.

UNITED FOOD & COMMERCIAL WORKERS
UNIONS & EMPLOYERS MIDWEST PENSION           20 Civ. 9587 (KPF)
FUND, AND ITS TRUSTEES,
     Plaintiffs,
             v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
     Defendants.

TRUSTEES OF THE INTERNATIONAL
                                   -3-
BROTHERHOOD OF ELECTRICAL WORKERS,           20 Civ. 10028 (KPF)
LOCAL NO. 38 PENSION FUND PENSION PLAN,
     Plaintiffs,
             V.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
     Defendants.




                                   -4-
                           CIVIL CASE MANAGEMENT PLAN #1

        This Civil Case Management Plan (the “Plan”) is submitted by the parties in each of the
twelve above-captioned related cases (together, the “Related Actions”) in accordance with Fed. R.
Civ. P. 26(f)(3) to address the next steps in case management.1 In the event that further actions
filed on or after December 3, 2020 are designated as related to the Related Actions, the Court will
hear from the parties and consider whether to amend this Plan to include those actions as Related
Actions under the terms of this Plan; to extend any deadlines set by this Plan; to stay those actions;
or to have those actions proceed pursuant to a different case management plan.

1.     All parties do not consent to conducting all further proceedings before a United States
       Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to
       withhold consent without adverse substantive consequences.

2.     Settlement discussions have not taken place.

3.     The parties have met and conferred as provided for in Fed. R. Civ. P. 26(f).

4.     Dismissal Without Prejudice of Affiliate Defendants

       Seven of the Related Actions, Arkansas Teacher Retirement System, No. 20 Civ. 5615
       (“ATRS”); Employes’ Retirement System of the City of Milwaukee (“CMERS”), No. 20 Civ.
       8642; Chicago & Vicinity Laborers’ District Council Pension Fund, No. 20 Civ. 9478
       (“Chicago Laborers”); Boards of Trustees for the Carpenters Health and Security Trust,
       No. 20 Civ. 9479 (“Washington Carpenters”); Chicago Area I.B. of Teamsters Pension
       Plan & Trust, No. 20 Civ. 7952 (“Chicago Plans”); Teamster Members Retirement Plan,
       No. 20 Civ. 7154 (“Teamsters”); and United Food & Commercial Workers Unions &
       Employers Midwest Pension Fund, No. 20 Civ. 9587) (“UFCW”), named as Defendants
       Allianz Global Investors U.S. LLC (“AllianzGI US”) and eight other Allianz entities:
       Allianz Global Investors U.S. Holdings LLC, Allianz SE, Allianz Asset Management
       GmbH, Allianz of America, Inc., Allianz Asset Management of America Holdings Inc.,
       Allianz Asset Management of America LLC, Allianz Asset Management of America LP,
       and PFP Holdings Inc. (collectively, the “Affiliate Defendants”). Four of the Related
       Actions, Retirement Program for Employees of the Town of Fairfield et al., No. 20 Civ.
       05817 (“Fairfield”), Lehigh University, No. 20 Civ. 7061 (“Lehigh”), Metropolitan
       Transportation Authority Defined Benefit Pension Plan Master Trust, No. 20 Civ. 7842
       (“MTA”) and Board of Trustees of Int’l Brotherhood of Elec. Workers, Local No. 38
       Pension Fund Pension Plan, No. 20 Civ. 10028 (“IBEW”), named as Defendants AllianzGI
       US and Allianz SE. Defendants other than AllianzGI US and Aon are referred to herein as



1
       Defendant Aon Investments USA, Inc. (“Aon”) is a party in Blue Cross Blue Shield
Association National Employee Benefits Committee v. Allianz Global Investors U.S. LLC et al,
No. 20 Civ. 07606 (“BCBS”) and no other action. Aon joins the below only insofar as it relates to
Aon’s obligations as a party to BCBS, and by so joining does not waive any rights and does not
consent to participate in any other Related Action as a party. Except as expressly noted, Aon takes
no position on the issues below and is prepared to comply with those deadlines ordered by the
Court in BCBS.
     the “Dismissed Affiliate Defendants” and the Related Actions identified in this paragraph
     are referred to herein as the “11 Related Actions.”2

     In order to streamline motion to dismiss briefing and discovery, Plaintiffs in the 11 Related
     Actions will, no later than three business days after the entry of this Order, voluntarily
     dismiss claims against the Dismissed Affiliate Defendants pursuant to Federal Rule of Civil
     Procedure 41(a)(1) without prejudice to their inclusion at a later time, and the Plaintiffs in
     the 11 Related Actions and the Dismissed Affiliate Defendants agree that, to the extent
     permitted by applicable law, the running of the Dismissed Affiliate Defendants’ statute of
     limitations, statute of repose, or other time-related defenses or claims shall be tolled as to
     each Plaintiff in the 11 Related Actions as if such Plaintiff’s claims were filed on the
     respective dates each such Plaintiff filed a complaint naming any or all of the Dismissed
     Affiliate Defendant(s) until the date that is one year from the date of the entry of this Order
     (the “Tolling Period”). Plaintiffs in the 11 Related Actions shall meet and confer with the
     Dismissed Affiliate Defendants no later than 30 days prior to the end of the Tolling Period
     to discuss extending the Tolling Period on mutual consent. The Dismissed Affiliate
     Defendants agree that they will not oppose a Rule 15 amendment asserting claims against
     the Dismissed Affiliate Defendants as defendants or including any allegations relating to
     the Dismissed Affiliate Defendants. The Dismissed Affiliate Defendants may thereafter
     move to dismiss those claims. The Plaintiffs in Teamsters and Fairfield (the “Putative
     Class Actions”) and the Dismissed Affiliate Defendants have further agreed that putative
     absent class members in those cases may benefit from the tolling agreement to the extent
     permitted by applicable law.

5.   Dismissal Without Prejudice Related to Defendant Aon.

     Plaintiff BCBS and Defendant Aon have reached an agreement regarding the dismissal of
     certain of BCBS’ claims against Aon without prejudice, and anticipate submitting a joint
     stipulation memorializing that agreement with the Court within three business days.

6.   Meet and Confer Regarding AllianzGI US’s Arguments for and Briefing of Motions
     to Dismiss.

     In light of (i) certain overlapping claims and issues across the Related Actions; (ii) the
     parties’ efforts since the November 17, 2020 initial pre-trial conference to streamline the
     issues to be briefed in motions to dismiss the Related Actions; and (iii) new complaints and
     amended complaints filed since November 12, 2020, AllianzGI US shall provide a further
     description in writing no later than December 14, 2020 identifying the arguments
     AllianzGI US currently intends to raise in such motions to dismiss and its proposed format
     for the briefing of such motions (and shall do so in a form that identifies, for each Related
     Action, what arguments for dismissal it intends to make with respect to such Action).
     Further, AllianzGI US shall also identify in that writing whether it intends to move for
     consolidation of any Related Actions, or to move for a stay of motions to dismiss in some
     of the Related Actions while proceeding with motion practice in a particular Related Action
     or Related Actions. Plaintiffs in the Related Actions, to the extent applicable, shall meet
     and confer with AllianzGI US no later than December 15, 2020 to discuss AllianzGI US’s

2
     BCBS did not name any of the Affiliate Defendants.
                                            -6-
     positions, and the format and briefing of motions to dismiss, which may include omnibus
     briefing for overlapping issues or case-specific briefing for non-overlapping issues.

     Subject to their review of AllianzGI US’s positions and the meet and confer to take place
     by December 15, 2020, and provided that the substance, form or timing of AllianzGI US’s
     motions to dismiss do not materially change from those previously discussed by the parties,
     Plaintiffs will brief AllianzGI US’s omnibus motions to dismiss on an omnibus basis. To
     the extent that AllianzGI US’s motions to dismiss, as reflected in the December 14, 2020
     proposal, raise issues not previously contemplated in the parties’ conferrals, Plaintiffs
     reserve their rights to seek leave of the Court to respond to such motions in a different
     manner.

7.   Briefing Schedule for Motions to Dismiss.



     Motions to dismiss complaints in actions first filed after December 3, 2020 (the
     “MTD Cut-Off Date”) that are designated as related to the Related Actions shall be stayed
     until the Court rules on the motions to dismiss filed in the Related Actions.

     Because the parties continue to meet and confer on the issues set out in paragraph 6
     hereof, there is uncertainty concerning the format and reasonable number of pages
     required for briefing AllianzGI US’s motions to dismiss. AllianzGI US reserves the
     right to seek an extension of the schedule and page limits following the conferrals
     contemplated herein, which will include discussion of appropriate page limits, or if the
     MTD Cut-Off Date is not set. The parties will advise the Court in a joint request if
     agreement is reached as to page limits, or shall submit a joint letter advising the
     Court of the parties’ differing positions in the event no agreement is reached.

     Joint Proposed Briefing Schedule:


      Submission                          Page Limits                      Filing Date

      AllianzGI US confirms approach N/A                                   December 14,
      to briefing and arguments for                                        2020
      MTD

      Parties meet and confer re          N/A                              December 15,
      AllianzGI US’s proposal                                              2020

      Plaintiffs file further amended     N/A                              December 24,
      complaints, if any                                                   2020

      AllianzGI US’s Opening              To be discussed during           February 25, 2021
      Brief(s)                            December 15 meet and confer


                                             -7-
       Plaintiffs’ Opposition Brief(s)      To be discussed during            April 26, 2021
                                            December 15 meet and confer

       AllianzGI US’s Reply(ies)            To be discussed during            May 26, 2021
                                            December 15 meet and confer


8.    Amended Complaints. Any amendments of the complaints in the Related Actions after
      December 24, 2020 shall be either with the opposing party’s written consent or the Court’s
      leave. Plaintiffs reserve their rights to amend under Fed. R. Civ. P. 15(a)(1).

9.    Answers. AllianzGI US will file Answers in the Related Actions on a rolling basis
      following the Court’s ruling on motions to dismiss filed in any of the Related Actions,
      beginning as soon as reasonably practicable with the first-filed Related Action and
      continuing through the later-filed Related Actions, with all Answers filed no later than 90
      days after such ruling. No Answer shall be due in any Related Action while any motion to
      dismiss remains pending in any Related Action before the Court. Aon’s Answer will be
      due on the same day on which AllianzGI US’s Answer is filed in BCBS, provided that
      AllianzGI provides Aon with 14 days’ notice of the intended date of service of its Answer
      in BCBS.

10.   Pre-Motion Letters. The Court’s normal pre-motion conference letter requirement in this
      case will largely be suspended insofar as it concerns AllianzGI US’s anticipated motions
      to dismiss, except in the event that one or more of the parties believes it is necessary
      following the meet and confer described in Paragraph 6. The Court's Individual Rules
      otherwise remain in effect.

11.   Class Certification Motions. The parties (or AllianzGI US and Lead Plaintiff(s), if the
      court has appointed Lead Plaintiff(s)), in the Putative Class Actions will meet and confer
      on a briefing schedule for class certification motions within 14 days of the Court’s ruling
      on motions to dismiss in those Related Actions.

12.   Discovery.

      a. Initial Disclosures. Plaintiffs in the Related Actions, AllianzGI US and Aon (as a
         party to BCBS only) shall produce their disclosures pursuant to Fed. R. Civ. P. 26(a)(1)
         no later than 60 days from the date of this Order. AllianzGI US shall produce its
         disclosures on a rolling basis beginning as soon as reasonably practicable after the entry
         of this Order with the first-filed Related Action and continuing with the later-filed
         Related Actions, with all such disclosures filed within the 60-day deadline.

      b. Applicable Rules. The parties are to conduct discovery in accordance with the Federal
         Rules of Civil Procedure and the Local Rules of the Southern District of New York.

      c. ESI Protocol. The parties are negotiating provisions for the disclosure, discovery, and
         preservation of electronically stored information (ESI). Within 14 days from the date
         of this Order, the parties shall either file an agreed ESI protocol or present any disputes
         concerning such ESI protocol to the Court.
                                               -8-
d. Protective Order. The parties are negotiating a protective order to govern materials
   that may be designated as confidential and/or privileged in this matter. The agreement
   between the parties for designating materials as confidential must conform to the
   Court’s Individual Rules regarding the filing of materials under seal. Within 14 days
   from the date of this Order the parties shall either file an agreed protective order reached
   between the parties or present any disputes concerning such protective order to the
   Court.

e. Commencement and Coordination of Discovery. Fact discovery of Plaintiffs, of
   Defendant AllianzGI US, of Defendant Aon (as a party to BCBS only), and of third
   parties shall commence on December 10, 2020. Given the anticipated overlap of
   certain factual issues, discovery is to be coordinated among the parties in the Related
   Actions to the greatest extent possible and pursuant to the parties’ agreed-upon
   discovery plan, which shall be submitted to the Court by January 25, 2021.
f. Completion of Fact and Expert Discovery:

   Fact discovery shall be completed no later than June 10, 2022. The Court does not
   anticipate granting any extensions of fact discovery.

   Subject to paragraph 13, expert discovery shall be completed no later than six months
   following the fact discovery deadline.




                                         -9-
13.   Meet and Confer Regarding Expert Disclosures. No later than two months prior to
      the fact discovery deadline, the parties shall meet and confer on a schedule for expert
      disclosures, including the potential identification of topics on which experts will opine, the
      timing of reports, rebuttal or reply reports (if any), the production of underlying documents,
      and depositions, provided that expert report(s) of the party with the burden of proof shall
      be due before those of the opposing party’s expert(s). The parties shall also meet and
      confer as to any extension needed to the date for the completion of expert discovery.
      Should the parties agree on such extension, the parties shall so advise the Court in a joint
      request. If the parties disagree on an extension to the close of expert discovery, the parties
      shall submit a joint letter to the Court advising of the parties’ dispute.

14.   Interim Discovery Deadlines

      a. Plaintiffs in the Related Actions shall coordinate to the greatest extent possible to serve
         a single set of initial requests for production of documents on AllianzGI US applicable
         to all Related Actions on December 10, 2020. AllianzGI US will produce documents
         it previously produced to the SEC that are identified in the first bullet in the paragraph
         below within 45 days of service of the initial RFPs. The parties served with RFPs on
         December 10, 2020 shall substantially complete production of documents pursuant to
         such requests by June 1, 2021. The parties will produce documents on a rolling basis,
         and will meet and confer on a date for substantial completion of documents responsive
         to all other RFPs and will present any disagreements to the Court. Interim discovery
         deadlines may be revised by written consent of all parties without application to the
         Court, provided that the date for completion of fact or expert discovery, once set by the
         Court, may only be revised by Court order.




               Within 90 days of service of the initial RFPs served on AllianzGI US or Aon,
               Defendants will produce, on an Attorneys’ Eyes Only basis pending resolution of a
               protective order (if no such order has been entered by that time), in each
               Related Action any documents previously produced to the United States
               Securities and Exchange Commission in connection with the SEC’s related
               inquiry into the Structured Alpha Funds, to the extent such documents pertain to
               the Related Actions, or to the Plaintiff in a particular Related Action, if such
               documents concern:
                 Trading data or records reflecting the holdings, positions, and all transactions
                   and activity in the Structured Alpha Funds’ portfolios (e.g., trade blotters);

                  Any documents, financial models or modeling reflecting analysis of the
                   Structured Alpha Funds’ portfolios and positions, performance, or “mark-to-
                   market” data;

                  Any information or documents concerning scenario analyses, stress testing,
                   risk analysis or risk management of the Structured Alpha Funds, including


                                              -10-
         any information or analyses related to or provided by any Allianz affiliate,
         including but not limited to IDS GmbH;

        Any information or communications during March 2020 concerning the
         Structured Alpha Funds’ need for capital, or concerning margin or collateral
         calls by its prime brokers;

        Any statements, equity runs, or margin call reports or requests from, or
         records of closing trades executed by, banks or financial institutions acting as
         prime brokers for the Structured Alpha Funds;

        Any internal communications (including emails, text messages, instant
         messages, or other electronic messaging platforms) relating to the Structured
         Alpha Funds from February 1, 2020 through April 30, 2020.

AllianzGI US has agreed to produce documents identified in the first bullet above
within 45 days of service of the initial RFPs. In response to any initial RFPs served on
Plaintiffs, within 45 days of service of such RFPs, Plaintiffs will produce any
documents previously produced by such Plaintiff to the United States Securities and
Exchange Commission, in connection with the public inquiry described in the prior
paragraph.



The parties shall meet and confer to discuss a schedule for production of
documents not identified in the initial RFP.




                                    -11-
      b. Local Rule 33.3(a) Interrogatories. Interrogatories propounded to AllianzGI US,
         Aon (as a party to BCBS only), and Plaintiffs pursuant to Rule 33.3(a) of the Local
         Civil Rules of the Southern District of New York shall be served, if needed, within 14
         days after service of such party’s initial disclosures pursuant to Rule 26. Plaintiffs in
         the Related Actions shall, to the greatest extent possible, serve a set of common Local
         Rule 33.3(a) interrogatories applicable to all Related Actions on AllianzGI US at the
         same time. No Rule 33.3(a) interrogatories need to be served with respect to
         disclosures automatically required by Fed. R. Civ. P. 26(a).

          Unless otherwise ordered by the Court, contention interrogatories pursuant to Rule
          33.3(c) of the Local Civil Rules of the Southern District of New York must be served
          no later than 30 days before the close of discovery. Local Rule 33.3(b) interrogatories
          may be served consistent with the limitations described in that Rule. Consistent with
          this Court’s standard case management plan, no other interrogatories are permitted
          except upon prior express permission of the Court.


      c. No Priority in Depositions. There is no priority in deposition by reason of a party’s
         status as a plaintiff, a defendant or a third party. The parties agree to coordinate as to
         the noticing, scheduling and timing of depositions and examination of witnesses in the
         Related Actions in a cooperative manner. The parties will seek agreement on the
         scheduling of such depositions and seek Court resolution as needed. The parties’
         agreements shall be memorialized in the Discovery Plan to be submitted on January
         25, 2021.

      d. Requests to Admit. Requests to admit shall be served within 60 days after the close
         of fact discovery.

15.   Discovery Motions. All motions and applications shall be governed by the Federal Rules
      of Civil Procedure, the Local Rules of the Southern District of New York, and the Court’s
      Individual Rules of Practice in Civil Cases (“Individual Rules”), which are available at
      https://nysd.uscourts.gov/hon-katherine-polk-failla.

16.   Liaison Counsel. To ensure the parties’ meet-and-confer process is efficient, Plaintiffs
      shall meet and confer and no later than December 10, 2020 shall notify AllianzGI US of
      the names of counsel at up to two law firms representing Plaintiffs in the Related Actions
      who will act as liaison counsel for all Plaintiffs, with authority to meet and confer with
      AllianzGI US and to represent the Plaintiffs’ collective position on discovery and
      scheduling issues as to issues common to the Related Actions. Liaison Counsel shall not
      have authority to bind any Plaintiff or to negotiate issues concerning matters specific to a
      particular Plaintiff they do not represent. Plaintiffs also reserve the right for counsel in all
      Related Actions to attend all meet and confers, though the scheduling of such meet and
      confers need not be contingent on the ability of all counsel to attend, and counsel not
      designated as liaison counsel for that meet and confer will not contribute substantively but
      rather attend on a “listen only” basis.
                                               -12-
17.   Discovery Disputes. In the case of discovery disputes, parties should follow Local Civil
      Rule 37.2 with the following modifications. Any party wishing to raise a discovery dispute
      with the Court must first confer in good faith with the opposing party, in person or by
      telephone, in an effort to resolve the dispute. If this meet-and-confer process does not
      resolve the dispute, the party may submit a letter to the Court, no longer than three pages,
      explaining the nature of the dispute and requesting an informal conference. Plaintiffs must
      coordinate to the fullest extent possible so that the same or substantially the same discovery
      dispute in more than one Related Action is addressed in a single letter. Such letter must
      include a representation that the meet- and-confer process occurred and was unsuccessful.
      If the opposing party wishes to respond to the letter, it must submit a responsive letter, not
      to exceed three pages, within three business days after the request is received. Counsel
      should be prepared to discuss with the Court the matters raised by such letters, as the Court
      will seek to resolve discovery disputes quickly, by order, by conference, or by telephone.
      The parties may seek page or time limit extensions in light of the number of Related
      Actions and the current uncertainty as to how discovery disputes may arise in more than
      one Related Action.

18.   Meet and Confer Regarding Settlement. In each Related Action, or collectively as the
      parties may agree, counsel must meet in person or by videoconference for at least one hour
      to discuss settlement within 14 days following the close of fact discovery.

19.   Alternative Dispute Resolution/Settlement

      a. Counsel for the parties have discussed an informal exchange of information in aid of
         early settlement of this case and have agreed upon the following:

         N/A




      b. Counsel for the parties have discussed the use of the following alternate dispute
         resolution mechanisms in this case: (i) a settlement conference before a Magistrate
         Judge; (ii) participation in the District’s Mediation Program; and/or (iii) retention of a
         privately retained mediator. Counsel for the parties propose the following alternate
         dispute resolution mechanism for this case:

         The parties anticipate retention of a private mediator.




      c. Counsel for the parties recommend that the alternate dispute resolution mechanism
         designated in paragraph 19(b) be employed at the following point in the case (e.g.,
         within the next 60 days; after the deposition of plaintiff is completed (specify date);
         after the close of fact discovery):

         After the close of fact discovery.
                                              -13-
d. The use of any alternative dispute resolution mechanism does not stay or modify any
   date in this Order.




                                     -14-
TO BE FILLED IN BY THE COURT IF APPLICABLE

       The next pretrial conference is scheduled for June 14, 2022 at 2:00 p.m.in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York
10007.

        By Thursday of the week prior to that conference, the parties shall submit via e-mail
(Failla_NYSDChambers@nysd.uscourts.gov) a joint letter, not to exceed three pages, regarding
the status of the case. The letter should include the following information in separate paragraphs:

       (1) A statement of all existing deadlines, due dates, and/or cut-off dates;

       (2) A brief description of any outstanding motions;

       (3) A brief description of the status of discovery and of any additional discovery that
           needs to be completed;

       (4) A statement describing the status of any settlement discussions and whether the
           parties would like a settlement conference;

       (5) Any other issue that the parties would like to address at the pretrial conference or any
           information that the parties believe may assist the Court in advancing the case to
           settlement or trial.

        Except as set forth herein, this Order may not be modified or the dates herein extended,
except by further Order of this Court for good cause shown. Unless the Court orders otherwise,
parties engaged in settlement negotiations must proceed on parallel tracks, pursuing settlement
and conducting discovery simultaneously. Parties should not assume that they will receive an
extension of an existing deadline if settlement negotiations fail. Any application to modify or
extend the dates herein shall be made in a written application in accordance with the Court’s
Individual Rules and must be made no fewer than two business days prior to the expiration of the
date sought to be extended.

       SO ORDERED.

                                                             __________________________
                                                             KATHERINE POLK FAILLA
                                                             United States District Judge

Dated: December 7        , 2020
      New York, New York
